                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                               )
THE TRUSTEES OF THE UNIVERSITY )
OFPE~NSYLVANIA,                )
                               )
           Plaintiff,          )
                               )
v.                             )                      Civil Action No. 2:15-cv-06133-RK
                               )
ELI LILLY AND COMPANY,         )
IMCLONE LLC, and
BRISTOL MYERS SQUIBB COMPANY, )
                               )
                                                                                   FILED
                               )                                                  OCT 0 1 2019
            Defendants.        )
                                                                              B KATE BARKMAN, Clerk
                                                                               .Y.         Dep.Clerk

                        JOINT STIPUATION TO EXTEND DEADLINE TO FILE
                       JOINT DISPUTED CLAIM TERMS CHART & APPENDIX

          WI-JEREAS, on May 28, 2019, the Court granted the parties' Joint Motion for Entry of

Joint Proposed Scheduling Order and adopted the Joint Proposed Schedule (D.I. 99);

          WHEREAS, on September 26, 2019, the parties submitted a Joint Stipulation to Extend

Deadline to File Joint Disputed Claim Terms Chart & Appendix (the "Joint Stipulation") and on

September 27, 2019, pursuant to the Joint Stipulation, the Court extended the deadline to October

1 (D.1. 100);

           WHEREAS the parties, diligently and in good faith, have exchanged proposed and revised

claim constructions for disputed claim terms and have met and conferred regarding proposed claim

constructions;

           WHEREAS there are still a few outstanding issues on which the parties continue to

consider and meet and confer;




{016 'l8907;v1 }2112409104 vl
          WHEREAS the parties believe that a brief extension of the deadline to file a Joint Disputed

Claim Terms Chart and Appendix may eliminate or at least further narrow any areas in dispute;

          Now, therefore, the parties stipulate and agree, subject to approval of the Court, that, for

the foregoing reasons, the deadline to file a Joint Disputed Claim Terms Chart and Appendix shall

be extended from Tuesday, October 1, 2019, to and including Thursday, October 3, 2019. No

other case deadlines shall be affected by this Stipulation.



IT IS SO STIPULATED.

Dated: September 25, 2019                                      Respectfully submitted,



Andrew A. Chirls (No. 35422)                                   Nicole D. Galli (PA Id. #78420)
Fineman Itrekstein & Harris, P.C.                              Law Offices of N.D. Galli LLC
1801 Market Street, Suite 1100                                 2 Penn Center Plaza, Suite 910
Philadelphia, PA 19103                                         1500 JFK Blvd.
achirls@finemanlawfirm.com                                     Philadelphia, PA 19102
(215) 893-8715                                                 ndgalli@ndgallilaw.com
                                                               (215) 525-9580
OF COUNSEL:

Jonathan 0. Graves                                             George F. Pappas
jgraves@ctooley.com                                            gpappas@cov.com
Cooley LLP                                                     Michael N. Kennedy
One Freedom Square                                             mkennedy@cov.com
Reston Town Center                                             Matthew Kudzin
 11951 Freedom Drive                                           mkudzin@cov.com
Reston, VA 20190                                               Covington & Burling LLP
(703) 456-8000                                                 850 Tenth Street, NW
                                                               Washington, DC 20001-4956
DeAnna Allen                                                   (202) 662-6000
dallen@cooley.com
Cooley LLP                                                     Attorneys for Defendants Eli Lilly and
1299 Pennsylvania Avenue, NW                                   Company, ImClone LLC, and Bristol-
Suite 700                                                      Myers Squibb Company
Washingt<lm, DC 20004
(202) 842+ 7896




{01638907,vl •
Susan Krumplitsch
skrumplitsch@cooley.com
Cooley LLP
3175 Hanover Street
Palo Alto,, CA 94304
(650) 843-5000

Attorneys for Plaintiff The Trustees
of The University of Pennsylvania



         AND NOW, this ~ay of October, 2019, it is hereby ORDERED that:

         The parties' deadline to submit a Joint Disputed Claim Terms Chart and Appendix is

extended to and including October 3, 2019.



                                                        BY THE COURT:




{01638907;v1}
